OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published specification US 2018/0009573.

Response to Amendment
The Amendment filed 22 August 2022 has been entered. Claim 13 has been amended. As such, claims 3-11 and 13 remain pending; claims 9-11 have been previously withdrawn from consideration; and claims 3-8 and 13 are under consideration and have been examined on the merits.
The amendments to claim 13 have overcome the grounds of rejection under 35 U.S.C. 103(a) previously set forth in the Final Office Action dated 20 May 2022 (hereinafter “Final Office Action”). The aforesaid grounds of rejection have been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to claim 13. 

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, ln. 13-14, the lack of punctuation (specifically commas) is respectfully objected to, and the following is suggested in order to overcome the issue: “is at least 79 % of the thickness of the combination of the first rigid component, the second rigid component, and the multilayer film”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith et al. (US 2009/0061061; “Beckwith”) (prev. cited) in view of Lischefski et al. (US 2007/0259142; “Lischefski”) (prev. cited) and Hata et al. (US 5,972,447; “Hata”) (newly cited).
Regarding claim 13, Beckwith discloses a multilayer film having (i) a multilayer core including at least three layers, one of which is an active oxygen barrier layer and one of which is a passive oxygen barrier layer; (ii) at least one layer disposed on one (i.e., outer) surface of the core; and (iii) at least one layer disposed on the opposing (i.e., inner) surface of the core (thus, the core being between (ii) and (iii)). The multilayer film is suitable as a food packaging material in the form of films, bags, pouches, lids, and thermoformed rigid/semi-rigid containers, among others [Abstract; Figs. 1-3; 0001, 0002, 0008-0017, 0026-0028].
The (ii) layer disposed on the outer surface of the core, considered an “outer abuse layer” which generally adds strength to the multilayer film, is, inter alia, polystyrene [0012, 0026, 0032, 0064-0066, 0084-0086, 0088], where it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have selected a known (explicitly disclosed) material for its intended use (also explicitly disclosed) (see MPEP 2144.07; see also MPEP 2131.02(II)). Given that there is no degree of rigidity claimed; given that the aforesaid (ii) layer (outer abuse layer) is formed from polystyrene (i.e., a styrenic polymer); and given that the packaging material formed from the multilayer film is disclosed therein as rigid, the outer abuse layer (ii) reads on the claimed first rigid component comprising styrenic polymer. 
Relative to the total thickness of the multilayer film, the (ii) outer abuse layer may have a total thickness of at least about 80%, wherein the thickness thereof may be 0.6 mils or greater [0086]. 
The (iii) layer disposed on the inner surface of the core, considered an “inner sealant layer”, is capable of adhering to itself, other components of a package, or additional films/sheets/layers, and is, inter alia, polystyrene [0012, 0026, 0035, 0064-0066, 0084-0086, 0088] (see MPEP 2144.07; see also MPEP 2131.02(II)), where it is noted that Beckwith explicitly teaches that the (ii) outer abuse layer and (iii) inner sealant layer can be identical. The aforesaid (iii) layer (inner sealant layer), formed from polystyrene, reads on the claimed second rigid component comprising styrenic polymer in consideration of the rationale recited immediately above for the outer abuse layer.
Similar to the (ii) outer abuse layer thickness, the (ii) inner sealant layer thickness may define at least about 80% of the overall thickness of the multilayer film, and the thickness thereof may be 0.6 mils or greater [0085].
See also [0034] – the (i) multilayer core may comprise as little as 5% of the overall thickness of the multilayer film. 
In view of the foregoing, it can be said that the (ii) outer abuse layer thickness encompasses and renders obvious the claimed first rigid component thickness being equal to or greater than 6.75 mil (see MPEP 2144.05(I)); as well as that the (iii) inner sealant layer thickness encompasses and renders obvious the claimed second rigid component thickness being equal to or greater than 6.75 mil (see MPEP 2144.05(I)). Further, given that the disclosure encompasses the outer abuse and inner sealant layers individually defining up to 80% of the thickness of the multilayer film, wherein the (i) core may define as little as 5% of the overall thickness, Beckwith reasonably encompasses embodiments where, in total, the thickness of the outer abuse and inner sealant layers defines 79% or greater of the overall thickness of the multilayer film, such as, e.g., (i) core is 5%, total (ii) outer abuse and (iii) inner sealant may define at max 95% of the total thickness (of which is well within at least 79% as claimed, thereby rendering the claimed range an obvious variant encompassed within the disclosure of Beckwith). 
The (i) multilayer core including oxygen barrier layers reads on the claimed barrier component.
With respect to the claimed (a) outer layer and (c) inner layer which sandwich the (b) barrier component and thereby define the claimed multilayer film, Beckwith explicitly teaches that additional adhesive, barrier, and/or strengthening “inner abuse” layers can be disposed between (at least) the (i) multilayer core and the (ii) outer abuse layer (iii), and between the (i) multilayer core and the (iii) inner sealant [0032, 0061]. 
Given the aforesaid explicit teaching, and given that Beckwith discloses that the multilayer film may be symmetrical or asymmetrical [0084], it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have utilized an additional “inner abuse” layer between the (i) core and (ii) outer abuse layer; to have utilized an additional barrier or adhesive layer (or abuse layer) between the (i) core and (iii) inner sealant layer; and to have selected the materials for the aforesaid inner abuse layer and additional barrier/adhesive layer from those explicitly disclosed by Beckwith as suitable for use therefor (see MPEP 2144.07), including polystyrene as the inner abuse layer disposed between (i) core and (ii) outer abuse layer (polystyrene); and including, inter alia, a polyolefin as the additional barrier/adhesive layer disposed between (i) core and (iii) inner sealant layer (polystyrene); in order to have provided additional strength, stiffness, barrier properties, abuse resistance, and/or adhesion to/within the multilayer film, as taught by Beckwith. 
The additional barrier/adhesive layer disposed between (i) core and (iii) inner sealant layer reads on the claimed (c) inner layer. The inner abuse layer disposed between (i) core and (ii) outer abuse layer reads on the claimed (a) outer layer. The core (i) being positioned between the inner abuse layer and the additional barrier/adhesive layer reads on the claimed barrier component being positioned between the outer layer and the inner layer.
Beckwith is silent regarding the aforesaid inner abuse layer (reads on claimed outer layer) disposed between the (i) core and (ii) outer abuse layer, formed from polystyrene, specifically being a styrenic copolymer.
Lischefski, previously cited in since-withdrawn grounds of rejection over the course of prosecution of the instant application, teaches that both polystyrene polymers and copolymers are suitable for use as rigid component layers in multilayer films for food packaging materials [Abstract; 0001, 0004, 0005, 0014, 0017, 0027].
Hata teaches that polystyrene homopolymers and copolymers are suitable for use in forming thin-walled, thermoformed containers, wherein due to its high stiffness, polystyrene helps said containers retain their shape [col. 14, ln. 44-55; Abstract; col .1, ln. 5-11; col. 3, ln. 1-47]. 
Lischefski and Beckwith are both in the identical field of multilayer films which exhibit rigidity/rigid component layers (specifically formed from polystyrene, or other polymers such as polyesters including PET); oxygen barrier properties provided by a multilayer core component sandwiched between rigid component layers; and which are suitable for forming food packaging articles including containers, trays, lids, and films, among other articles. Hata is in the aforesaid technology field as well, directed to multilayer rigid, thin-walled thermoformed containers. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have utilized a styrenic copolymer, as taught by Lischefski and Hata, in place of polystyrene (i.e., polymer formed solely from the monomer styrene) in the inner abuse layer disposed between the (i) core and (ii) outer abuse layer, as the copolymers of styrene (taught by Lischefski and Hata) would have been recognized as functional equivalents to polystyrene for use as rigid component layers of the aforesaid multilayer food packaging films/thermoformed containers, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). See also MPEP 2144.07 – the selection of a known material based on its suitability for its intended use has been held prima facie obvious. 
Per the modification(s) above, and in order to render clear/illustrate the basis of the rejection, the multilayer film of Beckwith would have comprised (in sequential order, though not to be interpreted as excluding additional layers between adjacent layers): (ii) outer abuse layer (polystyrene)  |  inner abuse layer (styrenic copolymer)  |  (i) multilayer core  |  additional barrier/adhesive layer (polyolefin)  |  (iii) inner sealant layer (polystyrene).
Outer abuse layer (ii) reads on the claimed first rigid component comprising styrenic polymer. Inner sealant layer (iii) reads on the claimed second rigid component comprising styrenic polymer. Inner abuse layer reads on the claimed (a) outer layer comprising styrenic copolymer. Additional barrier/adhesive layer reads on the claimed (c) inner layer. Multilayer core (i) reads on the claimed (b) barrier component. The aforesaid reads on the positioning of the layers of the multilayer film, and the positioning of the multilayer film (between first and second rigid components) recited in claim 13. As set forth above in paragraphs 14 and 16-18, the claimed layers (ii) and (iii) read on the claimed thickness limitations in view of MPEP 2144.05(I)).
With respect to the limitations in claim 13 of the multilayer film being a blown, coextruded film positioned between the first rigid component and the second rigid component, wherein the first and second rigid components are coated or laminated on the respective opposing surfaces of the multilayer film such that the packaging sheet is not a fully coextruded sheet, it is noted that the aforesaid limitations constitute product-by-process claim limitations.
Applicant is respectfully directed to MPEP 2113(I) and (II), which state (in concise summation) that the patentability of a product does not depend on its method, however, the structure implied by the process steps (as recited in the product-by-process claim) should be considered when assessing patentability if the process steps would be expected to impart distinctive structural characteristics to the final product.
In the instant case, the claimed multilayer film being a blown, coextruded film, wherein the first and second rigid components are laminated or coated on opposing surfaces thereof, would be expected (in the layers of the multilayer film itself) to exhibit at least some degree of orientation of the polymers (of the layers which are blown, coextruded); wherein it is noted that the claim does not exclude the coated/laminated first and second rigid components layers from exhibiting orientation (e.g., post-processing steps; stretching during extrusion coating; pre-stretched/oriented rigid layers). 
Illustratively, the claimed multilayer film including (a)-(c) would be expected to exhibit at least some degree of orientation in the machine direction of the material. However, the first and second rigid components being “coated or laminated” on the respective opposing surfaces of the multilayer film, such that the packaging sheet “is not a fully coextruded sheet”, does not exclude the rigid components from exhibiting orientation (e.g., they may be extrusion coated, with stretching, on the respective opposing surfaces of the multilayer film subsequent to the multilayer film being coextruded, given that ‘coextruded’ is simultaneous extrusion of the material through the die; or they may be stretched off-line or obtained from a manufactured in sheet form already exhibiting a degree of stretch/orientation, followed by subsequent lamination to the multilayer film).
In view of the foregoing, the structure implied by the process steps, as claimed, does not effectively exclude the structure of a packaging sheet wherein every layer is coextruded, despite the use of the exclusionary provisio in claim 13. Simply put, a packaging sheet wherein every layer is coextruded, reads on the structure imparted by the process steps of the product-by-process limitations, given the lack of specificity of the coating/laminating of the first and second rigid components. Applicant is again respectfully reminded that patentability of a product does not depend on its method of production recited in product-by-process steps – it is the structure of the product which is under consideration.
As such, Beckwith discloses that any of the layers of multilayer film can be oriented as desired [0061]; and further, that the multilayer film (the entirety thereof) can be produced by (i) blown film coextrusion, or (ii) a combination of blown film coextrusion, followed by lamination/extrusion coating of the desired (other) layers (which are not coextruded) [0096, 0101-0103].
In either instance, the multilayer film of Beckwith, as modified above, reads on the structure imparted by the process steps of the product-by-process limitations recited in claim 13 (see paragraphs 30-34 above), absent factually-supported objective evidence to the contrary (see MPEP 2113; 2145), where (in the case of the latter, i.e., coextrusion followed by lamination/extrusion coating) it would have been well-within the ambit/logic of one of ordinary skill in the art at the time of the instant invention to have extrusion coated (at least) the outermost layers on the prior-formed (coextruded) layers.
The multilayer film of Beckwith, as modified above, reads on the limitations of claim 13.
Regarding claim 3, as set forth above in the rejection of claim 13, the (i) multilayer core reads on the claimed (b) barrier component, wherein the (i) multilayer core includes at least three layers, one of which is an active oxygen barrier layer and one of which is a passive oxygen barrier layer. 
Specifically, Beckwith discloses (A) the active barrier layer may be sandwiched between two passive barrier layers; (B) the passive barrier layer may be sandwiched between two active barrier layers; and additionally, with respect to (A) or (B), that one or more adhesive or functional layers may be disposed between/adjacent each of the layers, including moisture barrier layers disposed between the surface/side of the film exposed to moisture and the corresponding active/passive barrier layer of the core, as well as intermediate adhesive layers [0009-0011, 0026, 0033, 0036, 0037, 0040, 0059, 0061, 0087, 0088]. 
In view of the foregoing disclosure/teaching(s), Beckwith reasonably discloses a multilayer core (i) which includes: passive oxygen barrier layer  |  intermediate layer  |  active oxygen barrier layer  |  intermediate layer  |  passive oxygen barrier layer  |  moisture barrier; or, passive oxygen barrier layer  |  intermediate layer  |  active oxygen barrier layer  |  passive oxygen barrier layer  |  moisture barrier, inter alia, wherein the active and passive oxygen barrier layers may be swapped in terms of position, if desired. Both of the aforesaid embodiments read on the limitations of claim 3 in terms of layers (a)-(e), as well as the positioning thereof relative to one another as specified by the claim. The aforesaid embodiments of the (i) core would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, given the explicit disclosure(s)/teaching(s) in Beckwith to utilize adhesive (intermediate) layers for increased adhesion of the oxygen barrier layers to one another; additional (intermediate) barrier layers for increased barrier performance; and additional moisture barrier layer(s) to prevent the oxygen barrier layers from absorbing moisture. Either embodiment (A) or (B) above of the (i) multilayer core reads on the limitations of claim 3.
Regarding claims 4 and 5, as set forth above in the rejection of claim 13, Beckwith discloses multilayer core (i) which includes at least three separate oxygen barrier layers, of which may be formed from, inter alia, polyamide or ethylene vinyl alcohol copolymer (EVOH), and do not contain a chlorine-containing material (Beckwith does not disclose or suggest including a compound including chlorine in either of the aforesaid polyamide- or EVOH-based  active/passive oxygen barrier layers) [0026-0031, 0036-0060]. The aforesaid reads on the claimed chlorine-free oxygen barrier material of an oxygen barrier layer (claim 3), as well as the corresponding species recited in claim 4 (polyamide, EVOH copolymer).
Regarding claim 6, as set forth above in the rejection of claim 13, Beckwith, as modified, discloses/teaches that the additional barrier/adhesive layer disposed between the (i) multilayer core and (iii) inner sealant layer, where the aforesaid additional layer reads on the claimed inner layer, is formed from a polyolefin. Additionally, Beckwith discloses a number of polyolefins which are suitable for use as the aforesaid additional layer, including, inter alia, polyethylene (including LDPE), ionomers, ethylene/α-olefin copolymers, copolymers of ethylene and maleic acid (i.e., a carboxylic acid), and any of the following grafted with maleic anhydride [0061, 0067-0083] (see MPEP 2144.07; 2131.02(II)). The aforesaid species read on the corresponding claimed species, thereby reading on the limitation of claim 6.
Regarding claim 8, the rejection of claim 13 above reads on the limitation of claim 8.
Regarding claims 13 and 7, in view of the totality of the disclosures/teachings/explanation(s) set forth above, including (1) the product-by-process limitations recited in the claims and the structure imparted thereby (see paragraphs 30-34 above); (2) the disclosure in Beckwith that the multilayer film may be symmetrical and that the core (i) includes the aforesaid at least three oxygen barrier layers; (3) the disclosure in Beckwith that the (ii) outer abuse layer and the (iii) inner sealant layer may be identical (both formed from polystyrene); (4) the disclosure in Beckwith that the multilayer film may be produced by blown film coextrusion where the layers are coextruded having a tubular shape (i.e., an annular extrusion die) and then subsequently folded (i.e., collapsed) upon themselves between nip rolls (and also disclosing sequentially coating layers on said coextruded film as an optional/alternative production method) [0096, 0101-0103] (thereby exhibiting the symmetrical structure, as further supported by at least the Figures of Beckwith); (5) the disclosure/teaching in Beckwith that additional abuse and/or sealant and/or barrier and/or adhesive layers may be added between the (i) multilayer core and respective (ii) outer abuse and (iii) inner sealant layers (for the reasons/motivation provided/discussed above), where polystyrene is recognized as suitable for both abuse and sealant properties; and (6) the modification in view of the teaching of Lischefski that styrenic copolymer is a suitable equivalent for polystyrene in forming the aforesaid layers, Beckwith, as modified based on the totality of the aforesaid, reasonably discloses the following multilayer film shown below in Figure 1.


Identifier
Layer - Material (if relevant to basis of rejection)
Reads on
(ii)
outer abuse - polystyrene
first rigid component
(modification)
inner abuse - styrenic copolymer
outer
(i)
core - passive oxygen barrier
barrier
(i)
core - active oxygen barrier
inner
(i)
core - passive oxygen barrier

(modification)
additional barrier/abuse/adhesive - styrenic copolymer

(iii)
inner sealant - polystyrene
second rigid component

Figure. 1 – multilayer film of Beckwith, as modified by teaching of Lischefski

As shown above in Figure 1, the multilayer film of Beckwith, in accordance with/as modified by the disclosure/teachings therein, and modified in view of the teaching of Lischefski and Hata, reads on all of the limitations of claims 13 and 7, as well as the structure imparted by the product-by-process process steps (see paragraphs 30-34 above regarding explanation of product-by-process limitations recited in claim 13). With respect to the process steps recited in claim 7, the structure of the multilayer film above reads on the structure imparted by the blown film tubular coextrusion process, i.e., a palindromic structure where n=4, thus a 7-layer film (i.e., A/B/C/D/C/B/A). The active oxygen barrier reads on the inner layer laminated to itself. The other layers correspond to the claimed layers as indicated above. The multilayer film of Figure 1 above reads on all of the limitations of claims 13 and 7.

Response to Arguments
Applicant’s arguments, see Remarks filed 22 August 2022, pp. 6 and 7, have been fully considered by the Examiner and are addressed below.
On pp. 6-7 of the Remarks, Applicant asserts that Beckwith does not explicitly recite that the multilayer film is rigid, specifically that Beckwith does not specific that any specific layer is to be rigid.
However, though Beckwith does not explicitly state that the polystyrene (iii) inner sealant and (ii) outer abuse layers (of the multilayer film) are rigid, the layers are formed from polystyrene homopolymer, and may exhibit thicknesses including within the claimed range of over 6.75 mils. In addition to being identical to the claimed first and second rigid components, Hata provides evidence that the aforesaid styrenic homo- and co-polymers are stiff and provide the thin-walled, thermoformed containers of the type disclosed by Beckwith with shape retain (due to said stiffness) [see grounds of rejection and corresponding citations above]. 
In view of the foregoing, and given that the claim does not require a specific degree of rigidity, the polystyrene layers (iii) and (ii) of Beckwith (modified) read on the claimed rigid components; further in view of Applicant’s failure to provide factually-supported objective evidence to the contrary (i.e., evidence that the polystyrene layers of Beckwith would not exhibit any degree of rigidity) (see MPEP 2145). 
For these reasons, Applicant’s argument is moot and/or not found persuasive.

On pp. 7 of the Remarks, Applicant asserts that based on the disclosure at [0084-0086] of Beckwith, the (iii) inner sealant layer and (ii) outer abuse layer may range up to as thick as 2.0 mil.
The Examiner respectfully disagrees, and is of the position that Applicant is taking an overly narrow interpretation of the disclosure at the cited portions of Beckwith. Though Beckwith does mention an embodiment wherein the aforesaid thicknesses exhibit a range upper bound of 2.0 mil, the disclosure at [0084-0086] is not limited thereto. Beckwith explicitly recites open-ended ranges which encompass and render obvious the claimed ranges (see MPEP 2144.05(I)). As set forth in the grounds of rejection above, the disclosure of Beckwith reasonably encompasses and teaches embodiments within the thickness range/percentage limitations as claimed. 
Additionally, Applicant has asserted criticality with respect to the claimed ranges, including results of better processing [pp. 7 of the Remarks] such as no sticking, and good tear properties and barrier performance.
 However, it is first noted that the comparative example which Applicant references first is not comparing (and thus not assessing) the thicknesses of the rigid component layers, but rather, the presence or absence of the second rigid component, specifically that of Comparative Example 1 referenced on pp. 7 of the Remarks. The aforesaid comparative example is not relevant to the claimed subject matter/Applicant’s assertion of criticality of the thickness limitations; Beckwith anticipates the presence of an additional rigid layer on the opposing outer surface of the multilayer film. 
In view of disclosed prior art to Welsh (US 4,927,690 – see IDS dated 22 Feb. 2018, US Ref. 14), it is known that outer, oriented layers of polystyrene for multilayer thermoformed trays/containers may exhibit thicknesses which are thick relative to the to the overall laminate thickness and weight thereof; and including within the layer thickness range of from 1-30 mils [col. 3, ln. 24-55; col. 4, ln. 1-30; Abstract; Figs. 1-2]. 
In view of the disclosed prior art teaching(s) and grounds of rejection set forth above, it can be said that the assertion of criticality of the layer thickness ranges/percentage, constitutes known/expected results stemming from routine variation of the relative thicknesses of the rigid component layers within known ranges, which one of ordinary skill in the art at the time of the instant invention would have found obvious in order to determine optimum combination of tear vs. barrier performance (e.g., or barrier vs. stiffness) (see MPEP 2144.05(II)), wherein based on cited prior art to Welsh, and Hata (as relied upon above in the grounds of rejection), the rigid component layers formed from polystyrene would have been recognized as providing for the stiffness degree of the container based on at least the thickness thereof. Simply put, it would have been well-recognized by one of ordinary skill in the art at the time of the instant invention that decreasing barrier layer thickness and increasing rigidity layer thickness results in increased structural/mechanical properties and decreased barrier performance of the container, in general. 
For the reasons set forth above, Applicant’s argument has not been found persuasive.

Pertinent Prior Art
  The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 5,658,625 to Bradfute et al. – [cols. 18-19; ln. 57-67, 1-10]
US 2007/0275196 to Opuszko – [Abstract; Figs. 1, 5, 6; 0064-0078]
US 2002/0015811 to Gusavage et al. – [Abstract; Figs. 1-2; 0013-0062]
US 2007/0212550 to ReFraschini et al. – [entire disclosure]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782